DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 filed on 4/20/2020 have been reviewed and considered by this office action. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17020486.1, filed on 10/20/2017.

Information Disclosure Statement
	The information disclosure statement filed on 7/16/2020 has been reviewed and considered by this office action. 

Drawings
	The drawings filed on 4/20/2020 have been reviewed and are considered acceptable. 

Specification
	The specification filed on 4/20/2020 has been reviewed and is considered acceptable. 

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 currently recites, “The method according to,…”, and thus fails to explicitly state which claim it depends upon. In order to further prosecution, the office will interpret that the claim in question depends upon claim 1.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wintrich (EP 1396770) in view of Held et al. (US PGPUB 20130248626). 

Regarding Claim 1; Wintrich teaches; A method for controlling a process within a system, in particular a grinding process in a grinding that device, comprising: (Wintrich; at least paragraph [0001]; disclose a method for controlling a process)
detecting state variables (st) of the system; (Wintrich; at least paragraph [0008]; claim 9; disclose sensors for detecting process (i.e. state variables) variables of the system)
creating at least two process models (PM) which each describe effects of actuating actions (at) on the state variables (st) of the system, a structure of the at least two process models (PM) differing from one another; (Wintrich; at least paragraphs [0004] and [0006]; claims 7-8; disclose wherein the system and method includes creating a plurality of process models which model the effects of actuating actions on the state variables and wherein each process model is formed using different topology/processing parameters)
controlling of the process within the system by executing actuating actions (at) under consideration of predefined control objectives and a process model of the at least two process models which currently provides a best prediction for the process within in the system. (Wintrich; at least paragraph [0006]; claims 1 and 2; disclose wherein the system and method creates and compares a plurality of process models for controlling the process within a system, and wherein the process model which provides the best prediction is selected to be utilized for controlling the system).
Wintrich appears to be silent on; A method for controlling a process within a system, in particular a grinding process in a grinding that device, comprising: 
However, Held teaches; A method for controlling a process within a system, in particular a grinding process in a grinding that device, comprising: (Held; at least Abstract; paragraph [0021]; disclose a system and method for optimizing a plurality of models for milling tool (grinding device)).
Wintrich and Held are analogous art because they are from the same filed of endeavor or similar problem solving area of, process model optimization systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of model optimization in a grinding process as taught by Held with the known system of a model creation and selection system as taught by Wintrich to achieve the known result of efficient control of a grinding system. One would be motivated to combine the cited art of reference in order to have better control of the reduction process of a milling operation as taught by Held (paragraph [0021]). 

Regarding Claim 2; the combination of Wintrich and Held further teach; The method according to claim 1, wherein the state variables (st) are detected by sensors of the grinding device. (Wintrich; at least claim 9; discloses utilizing sensors for detecting the process variables of the process system and wherein Held teaches a grinding system).

Regarding Claim 3; the combination of Wintrich and Held further teach; The method according to claim 1, wherein the at least two process models (PM) are continuously adapted by the effects of actuating actions (at) on the state variables (st) of the grinding device. (Wintrich; at least paragraphs [0004] and [0008]; disclose wherein the process models are continuously adapted based upon the effects of the actuating actions on the state variables of the process being monitored).

Regarding Claim 5; the combination of Wintrich and Held further teach; The method according to claim 1, wherein the at least two process models (PM) are each created by a computer-based neural network and are continuously adapted. (Wintrich; at least paragraph [0004]; claim 8; disclose wherein the at least two process models are created using a neural network and continuously adapted).

Regarding Claim 6; the combination of Wintrich and Held further teach; The method according to claim 1, wherein the at least two process models (PM) each take into account several assumed future effects of actuating actions (at+1) on the state variables (st+1) of the grinding device. (Wintrich; at least paragraph [0006]; disclose wherein the process models of the systems take into account and predict the future effects of actuating actions on state variables and wherein Held teaches a grinding device controlled by various models).

Regarding Claim 7; the combination of Wintrich and Held further teach; The method according to claim 1, further comprising the steps of: creating a situation assessment (SB) by quality functions (ut), which assesses the state variables (st) with respect to the control objectives; and deciding whether a control is required at the current time to adapt the state variables (st) to the control objectives. (Wintrich; at least paragraph [0006]; disclose wherein the system and method includes using a quality function for assessing the specific state with respect to optimization goals (i.e. control objectives) and wherein the system is controlled based upon the assessment and optimization goals).

Regarding Claim 8; the combination of Wintrich and Held further teach; The method according to claim 7, wherein the effects of different actuating actions (at) on the state variables (st) are calculated several time steps in advance and an overall quality (Q) is evaluated. (Wintrich; at least paragraph [0006]; disclose wherein the quality (i.e. result of the situation assessment) is evaluated based on the prediction about future states (i.e. several time steps in advance) of the actuating actions effects on the process variables of the monitored process).

Regarding Claim 9; the combination of Wintrich and Held further teach; The method according to claim 1, wherein the method is performed in real time to control the process within the system. (Wintrich; at least paragraphs [0004] and [0006]; disclose wherein the method is performed in parallel (i.e. real time) with the control process and used to control the system).

Regarding Claim 10; the combination of Wintrich and Held further teach; The method according to claim 1, wherein at least one of said at least two process models (PM) is based on the method of numerical fluid mechanics. (Held; at least paragraph [0024]; disclose wherein one of the process models used is based on mass flow characteristics (i.e. fluid mechanics) of the grinding mill).

Regarding Claim 11; the combination of Wintrich and Held further teach; The method according to, wherein similar state variables (st) are grouped together and wherein at least one process model (PM) is produced for each group. (Wintrich; at least paragraph [0009]; claims 4-8; disclose wherein the applicable variables (i.e. similar state variables) are automatically determined and each model is formed based off of their own set of grouped variables).

Regarding Claim 12; the combination of Wintrich and Held further teach; A device for implementing the method according to claim 1, comprising a grinding device to be controlled with sensors for detecting condition variables (st), actuating devices for carrying out actuating actions (at) and a control device connected to the grinding device. (Held; at least Fig. 1; paragraphs [0002] and [0051]-[0053]; disclose a grinding mill (1) containing steel grinding balls (7), a motor (15) for actuating the mill, various sensors (11, 13, 19, 25, 27, 31, and 33) for measuring characteristics of the mill, and a control device (39) connected to the grinding device). 

Regarding Claim 13; the combination of Wintrich and Held further teach; The method according to claim 1, wherein the state variables (st) are detected by manual and/or automatic samples evaluations. (Wintrich; at least paragraph [0008]; disclose wherein the state variables are automatically sampled and analyzed at defined time intervals).

Regarding Claim 15; the combination of Wintrich and Held further teach; The method according to claim 7, wherein the quality functions (ut) are established by statistical method. (Wintrich; at least paragraph [0006]; disclose wherein the quality functions are established utilizing a neural network which is a statistical method).

Regarding Claim 16; the combination of Wintrich and Held further teach; The method according to claim 15, wherein the statistical method includes artificial intelligence and/or fuzzy logic. (Wintrich; at least paragraph [0006]; disclose wherein the statistical method is a neural network based learning process which is a form of artificial intelligence).

Regarding Claim 17; the combination of Wintrich and Held further teach; The method according to claim 1, wherein the at least two process models (PM) are based on or trained on evolutionary strategies, genetic algorithms, genetic programming or evolutionary programming. (Wintrich; at least paragraph [0009]; disclose wherein the models are trained utilizing evolutionary methods).

Regarding Claim 18; the combination of Wintrich and Held further teach; The method according to claim 17, wherein the at least two process models (PM) are based on or trained on evolutionary strategies, genetic algorithms, genetic programming or evolutionary programming within a framework of an autonomous selection and/or optimisation process. (Wintrich; at least paragraph [0009]; disclose wherein the models are trained utilizing evolutionary methods in an automatic selection process).

Regarding Claim 19; the combination of Wintrich and Held further teach; The method according to claim 11, wherein a group and a new process model are created if state variables (st) of the system are detected which are not yet classified in any group. (Wintrich; at least paragraph [0011]; disclose wherein the system and method detects process variables that have not previously taken into account and creating new models based on the detecting).

Regarding Claim 20; the combination of Wintrich and Held further teach; The method according to claim 12, wherein the control device comprises a computing device. (Held; at least paragraph [0053]; disclose wherein the control device comprises a computer device (35)).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wintrich (EP 1396770) in view of Held et al. (US PGPUB 20130248626) in further view of  Molnar (US PGPUB 20130189801).

Regarding Claim 4; the combination of Wintrich and Held further teach; The method according to claim 1, wherein the at least two process models (PM) are created by a test run of the grinding device with at least an exemplary execution of actuating actions (at). (Wintrich; at least paragraph [0004]; disclose wherein the plurality of process models are created in parallel with operations of the process and the reference of Held teaches the grinding process)
The combination appear to be silent on; “wherein the at least two process models (PM) are created by a test run…”;
However, Molnar teaches; “wherein the at least two process models (PM) are created by a test run…”; (Molnar; discloses a system and method for developing process models for a process system in which the models are created during testing runs (i.e. test wafer))
Wintrich, Held, and Molnar are analogous art because they are from the same filed of endeavor or similar problem solving area of, process model optimization systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of creating models during test runs as taught by Molnar with the known system of a model creation and selection system as taught by Wintrich and Held to achieve the known result of efficient control of a grinding system. One would be motivated to combine the cited art of reference in order to create a system that improves performance and profits of the process system as taught by Molnar (paragraph [0181]). 

Regarding Claim 14; the combination of Wintrich, Held, and Molnar further teach; The method according to claim 1, wherein the at least two process models (PM) are created by expert knowledge. (Molnar; at least paragraph [0180]; disclose wherein the two process models are created using laboratory experience, semiworks experience, and actual production (i.e. expert knowledge)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	Higuerery et al. (US Patent 6,850,874): disclose a system and method for a production tool in which process models are used for predicting operations and qualities of the work product based on detected parameters and adjusting the models based on the detected parameters.

	Sullivan et al. (US Patent 5,402,367): disclose a system and method for calculating machine setting parameters based upon various process models.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148